1. Defs’ (Southeastern Installation, Inc. and Cincinnati Insurance Company) Motion for Temporary Stay (COA15-1363)
2. Defs’ (Southeastern Installation, Inc. and Cincinnati Insurance Company) Writ of Supersedeas
3. Defs’ (Southeastern Installation, Inc. and Cincinnati Insurance Company) PDR Under N.C.G.S. § 7A-31
4. Defs’ (Southeastern Installation, Inc. and Cincinnati Insurance Company) Motion to Hold PDR in Abeyance
5. Defs’ (Southeastern Installation, Inc. and Cincinnati Insurance Company) Motion for Leave to Withdraw PDR
1. Allowed 09/20/2016 Dissolved 03/16/2017
2. Dismissed as moot
3. -
4. Allowed 01/26/2017
5. Allowed